Ca

be 2:20-cv-10949-LVP-PTM ECF No. 57, PagelD.1585 Filed 05/08/20 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DISTRICT

JAMAAL CAMERON; RICHARD
BRIGGS; RAJ LEE; MICHAEL
CAMERON; MATTHEW
SAUNDERS, individually and on
behalf of all others similarly situated,

Case 2:20-cv-10949-LVP-MJH
Plaintiffs,

Vv.

 

MICHAEL BOUCHARD, in his
official capacity as Sheriff of Oakland
County; CURTIS D. CHILDS, in his
official capacity as Commander of
Corrective Services; OAKLAND
COUNTY, MICHIGAN,

Defendants.

 

POTTER, DeAGOSTINO, O’DEA & CLARK

DEFENDANTS’ EXHIBIT LIST

and OAKLAND COUNTY, by and through their attorneys, POTTER
DeAGOSTINO O’DEA & CLARK, hereby lists the following exhibits that may

be used at the time of trial in this matter:

 

NOW COME Defendants, MICHAEL BOUCHARD, CURTIS D. CHILDS

 
Ca

 

 

POTTER, DeAGOSTINO, O’DEA & CLARK

Be 2:20-Cv-10949-LVP-PTM ECF No. 57, PagelD.1586 Filed 05/08/20 Page 2 of 3

Time-line/PowerPoint of actions taken by Oakland County Jail in
response to COVID-19

Chart depicting total population reduction by day and daily swabs
per day, including underlying back up data

Housing List Occupancy for May 1st 2020 divided by cell,
including underlying back up data

Court documents for People v. Michael Doyle, Oakland County
Circuit Court Case No. 2019-272793-FH regarding request for
early release

Court documents for People v. James Webb, 52-3 District Court
Case No. 15-001821-ST regarding request for-early release

Court documents for People v. Jamaal Cameron, Oakland County
Circuit Court Case No. 19-272469-FH regarding request for early

release

Pictures of Oakland County Jail Diagrams, including close-up

- colorized pictures

Email from Captain Childs to Vicki Warren regarding creation of

additional medical priority list for potential prisoner release request
dtd 04/8/20

Quotation for 5,000 cotton masks requested by OCJ

Memo created by Captain Childs that was posted in OCJ with
COVID-19 information

Course Complete History for Oakland County Sheriff's
Office/Oakland County Jail personnel regarding COVID-19 testing
and illness guidance

 
Case 2:20-cv-10949-LVP-PTM ECF No. 57, PagelD.1587 Filed 05/08/20 Page 3 of 3

L. Pictures taken during Dr. Paredes’ inspection of OCJ

M. Jamaal Cameron’s Medical Prescreening

N. Email from Captain Childs to Jennifer Brantley dtd 03/26/20
O. Email from Captain Childs to Dale Miller dtd 03/27/20

P. Jamaal Cameron’s original Medical Prescreening

Q. Inmate refusal letters for COVID-19 swab

R. Audio recordings from Dr. Paredes’ inspection (not admitted
during trial, marked for Appellate Record)

 

POTTER, DeAGOSTINO, O’DEA & CLARK
/s/ STEVEN M. POTTER (P33344)
Attorneys for Defendants
2701 Cambridge Court, Suite 223
Auburn Hills, Michigan 48326
Dated: May 8, 2020 (248) 377-1700
. spotter@potterlaw.com

POTTER, DeAGOSTINO, O’DEA & CLARK

CERTIFICATE OF SERVICE

I hereby certify that on May 8, 2020, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification
of such filing to all participating attorneys.

/s/ STEVEN M. POTTER (P33344)
Attorney for Defendants

2701 Cambridge Court, Suite 223
Auburn Hills; Michigan 48326
(248) 377-1700
spotter@potterlaw.com

 

 
